Citation Nr: 1729414	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder with traumatic brain injury. 


REPRESENTATION

Veteran represented by:	Adam R. Luck, Esq.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 with subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board issued a decision in July 2012 denying the Veteran's claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which issued an October 2014 Memorandum Decision vacating the July 2012 Board decision and remanding the claim to the Board.  Thereafter, the Board remanded the claim for further evidentiary development in February 2015 and December 2015. 

In February 2017 the Veteran submitted additional relevant medical evidence after the last adjudication of the appeal by the RO.  In May 2017 the Veteran's representative submitted additional relevant medical evidence.  While the May 2017 evidence was accompanied by a waiver of RO review, the February 2017 evidence was not.  However, the benefit the Veteran seeks, service connection for hypertension, is fully granted in this decision.  Consequently, a waiver by the Veteran of the additional medical evidence is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).


FINDING OF FACT

The evidence is at least in equipoise regarding whether the Veteran's hypertension has increased in severity beyond natural progression due to service-connected anxiety disorder with traumatic brain injury. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hypertension is related to service.  Specifically, he contends that his hypertension was aggravated by his service-connected anxiety disorder with traumatic brain injury (TBI).

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
  
Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 U.S.C.S. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Following a review of the record, the Board finds the evidence to be approximately evenly balanced in regards to whether the Veteran's hypertension has increased in severity beyond natural progression due to service-connected anxiety disorder with traumatic brain injury.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.S. § 1110  (LexisNexis 2017); 38 C.F.R. §§ 3.102 , 3.303 (2016).

At the outset, the Board finds that a current diagnosis of hypertension is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in February 2016, during which the examiner confirmed that the Veteran has hypertension.  The Veteran's post-service VA medical records and private medical records also document diagnoses of hypertension.  

The Veteran was afforded VA examinations in June 2008, December 2008, and July 2015 in which the VA examiners opined that it is less likely than not that the Veteran's hypertension is due to/ aggravated by his service-connected anxiety.  However, the Court found the June 2008 and December 2008 VA examinations to be inadequate because the examiners did not connect their general statements about the relationship between high blood pressure and anxiety to the Veteran's specific medical history, or include an adequate opinion and rationale addressing aggravation.  

The Board similarly found the July 2015 VA opinion to be inadequate and remanded the Veteran's claim for a new VA examination because the examiner did not connect his general statements about the relationship between high blood pressure and anxiety to the Veteran's specific medical history.  In accordance with the Board's remand instructions, the Veteran was afforded a VA examination in February 2016 as a result of which the examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by the Veteran's service connected anxiety disorder with TBI.  The examiner reasoned that anxiety is not identified as a primary cause or secondary aggravating factor in the development of hypertension based on the UpToDate article titled "Overview of hypertension in adults".  The examiner's rationale further stated that neither TBI nor anxiety are recognized risk factors for the development of hypertension; the references made to articles which imply an association between stress/anxiety/injury and hypertension are speaking strictly on the physiologic aspects of the associations without any proof of an underlying pathologic or causative association specifically related to hypertension.  The examiner noted that the risk factor of age is entirely applicable to the Veteran as he was age 56 at the time of his initial diagnosis of hypertension.  The examiner opined that the Veteran's hypertension is more likely than not attributable to his age alone.  

In contrast, a March 2017 opinion from the Veteran's private physician, Mark D. Beale, M.D. (Dr. Beale), establishes both aggravation and a baseline level of severity, weighing in favor of the Veteran's claim.  Dr. Beale concluded that it is at least as likely as not that the Veteran's hypertension was aggravated by his service-connected anxiety disorder with TBI.  Dr. Beale reasoned that the Veteran's generalized anxiety disorder results in constant or near constant worry, stress, and anxiety.  His records and previous examinations noted that he experiences weekly panic attacks and chronic sleep impairment, depressed mood, suspiciousness, and irritability.  The frequency and chronicity of these symptoms result in a constant or near constant state of hypertension.  This is also consistent with the Veteran's medical records.  The Veteran's anxiety disorder symptoms continued to aggravate and elevate his blood pressure and he was eventually diagnosed with hypertension that required medication.  The Veteran's hypertension initially was very mild and not requiring of any medical intervention.  The majority of patients with elevated blood pressure readings that could be considered hypertensive never require medication.  However, in the Veteran's specific case, his service-connected chronic anxiety with stress, panic attacks, and sleep impairment had resulted in a permanent physiologic response that his body had not been able to adapt to.  This had caused his blood pressure to be consistently elevated resulting in the need for medication to control his blood pressure within normal limits.  

In light of the foregoing medical nexus opinions, the Board finds that there is an approximately even balance of positive and negative evidence as to whether the Veteran's hypertension has increased in severity beyond natural progression due to service-connected anxiety disorder with traumatic brain injury.  As a result, the Board resolves any doubt in the Veteran's favor.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for hypertension on a secondary basis is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


